Citation Nr: 1403979	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  08-21 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected type II diabetes mellitus (DMII).

2.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for supraventricular pulmonic stenosis, including as secondary to service-connected DMII, and as due to herbicide exposure.

4.  Entitlement to an initial compensable disability rating for service-connected hiatal hernia, GERD, with an asymptomatic esophageal stricture and Schatzki ring.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1973, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, and a November 2012 rating decision issued by the Appeals Management Center (AMC), in Washington, DC.  

In the December 2007 rating decision, the RO, denied entitlement to service connection for GERD; supraventricular pulmonic stenosis; and hypertension.  

The Veteran testified at a hearing before the undersigned in August 2011; and at a hearing before an RO Decision Review Officer in February 2010.

In October 2011, the Board dismissed the claim for service connection for cholelithiasis; and remanded the claims for service connection for hypertension, a gastrointestinal disability, to include GERD, a hiatal hernia, and supraventricular pulmonic stenosis for further development.  

In a November 2012 rating decision, the AMC granted service connection for hiatal hernia, GERD, with an asymptomatic esophageal stricture, and Schatzki ring.  The AMC listed the issue of service connection for a gastrointestinal disability, to include GERD, in a November 2012 supplemental statement of the case (SSOC); although it had already granted service connection for these disabilities.

The issues of entitlement to service connection for hypertension and supraventricular pulmonic stenosis, and to a higher initial rating for hiatal hernia, GERD, with an asymptomatic esophageal stricture and Schatzki ring are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

Service connection for a gastrointestinal disability, to specifically include GERD was granted by the AMC in the November 2012 rating decision.


CONCLUSION OF LAW

The appeal concerning entitlement to service connection for a gastrointestinal disability, including GERD, is dismissed, as service connection for this condition was already granted and there remains no justiciable case or controversy with respect to this claim.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for the Veteran's claimed gastrointestinal disability, to specifically include GERD, was, therefore, established by the AMC in the November 2012 rating decision.  As such, the claim for service connection for a gastrointestinal disability, to include GERD, is dismissed as a matter of law, as there remains no case or controversy; or dispute of fact or law, regarding this issue.  38 U.S.C.A. § 7105 (West 2002); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  The benefit sought on appeal was granted in full.

Because service connection has been granted for the Veteran's claimed GERD disability, VA has no notice or duty to assist obligations with respect to that claim.


ORDER

The claim of entitlement to service connection for a gastrointestinal disability, to include GERD, is dismissed.


REMAND

The Veteran was afforded a VA examination with respect to his remaining claims on appeal, in January 2012.  Although the examiner discounted herbicides as being a cause for the Veteran's hypertension or supraventricular pulmonic stenosis, the examiner did not provide a clear opinion with respect to whether either disability otherwise had its onset during service or was the result of disease or injury during service.  Additionally, the examiner did not provide an opinion as to whether the supraventricular pulmonic stenosis was caused or aggravated by service-connected DMII.  Nor did the examiner provide a clear opinion as to whether hypertension was aggravated by his service-connected DMII.  

Additionally, the Board instructed in the October 2011 remand that if additional periods of service (other than from June 1967 to June 1971) were confirmed, that service treatment records (STRs) for such additional periods of service should be obtained.  Additional service through March 1973 was confirmed but it does not appear that efforts were made to obtain additional STRs.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has expressed disagreement with the initial rating that was assigned for the gastrointestinal disability in the November 2012 rating decision.  A statement of the case (SOC), however, has not been issued.  In these circumstances, the Board must remand the issue for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any missing service treatment records, including all records pertaining to the Veteran's service from June 1971 to March 1973.  

Efforts to obtain these records should continue until the service records are obtained; unless it is reasonably certain that they do not exist or that further efforts would be futile.

If requested records cannot be obtained, inform the Veteran; also tell him what efforts were made to obtain the records and what additional actions will be undertaken with regard to his claims.  Also inform him that he may obtain and submit records himself. 

2.  Thereafter, schedule the Veteran for a new VA examination regarding the claims for service connection for hypertension, and supraventricular pulmonic stenosis.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that hypertension or supraventricular pulmonic stenosis had its onset during active service, or is related to an in-service disease or injury.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the hypertension or supraventricular pulmonic stenosis was caused (in whole or in part) by service-connected type II diabetes mellitus.  

If not, the examiner should then specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that Veteran's hypertension or supraventricular pulmonic stenosis was aggravated (permanently made worse) by service-connected type II diabetes mellitus.  

The examiner must provide reasons for all opinions, addressing relevant medical and lay evidence of record.

4.  Issue a statement of the case with respect to the issue of entitlement to an initial compensable disability rating for hiatal hernia, GERD, with an asymptomatic esophageal stricture and Schatzki ring.

This issue should not be certified to the Board, unless a timely substantive appeal is received.

5.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


